        Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------ x

                                           :
UNITED STATES OF AMERICA,                  :
                                           :
                     v.                    :
                                                 Case No. 19-cr-00716 (DLC)
                                           :
GEORGIOS NIKAS et al.,                     :
                                           :
                              Defendants.  :
                                           :
------------------------------------------ x




DEFENDANT TELEMAQUE LAVIDAS’S MEMORANDUM OF LAW IN SUPPORT OF
     HIS MOTION IN LIMINE TO EXCLUDE SEIZED ATTORNEY-CLIENT
                      PRIVILEGED MATERIALS
          Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 2 of 8



                               PRELIMINARY STATEMENT

       Telemaque Lavidas moves to preclude the Government from offering, eliciting or

referencing in any way documents protected by the attorney-client and work-product privileges

that the government seized from his email account, cell phone, and computer. On or about March

1, 2017, the Government seized tens-of-thousands of emails from an email account used by Mr.

Lavidas and set up by a company called Mediterra. Mr. Lavidas was Mediterra’s founder and

Chief Operating Officer, and used that account to conduct personal and business-related activities

for Mediterra. Despite knowing that there were almost certainly attorney-client communications

involving Mr. Lavidas and his business in the seized email, the Government failed to set up a taint

team or perform even a cursory review to segregate privileged material. Instead, the Government

simply reviewed hundreds of attorney-client emails to and from Reed Smith and other attorneys

which it eventually produced to the defense in discovery mixed in with the general population of

seized documents.

       The Government’s cavalier attitude toward the attorney-client privilege in this case cannot

be condoned. Nor should the Government’s violation of the privilege be rewarded by allowing

the Government to use these materials in its case against Mr. Lavidas. The law is clear that the

Government is not entitled to rely on privileged information contained in the materials seized from

Mr. Lavidas. The privilege belongs solely to Mr. Lavidas (and Mediterra), and it will be up to Mr.

Lavidas whether to waive the privilege with respect to any of these seized documents.


                                  STATEMENT OF FACTS

       On March 1, 2017, Magistrate Judge Sarah Netburn signed a warrant allowing the

collection of the Google-based email account “tlavidas@mediterranutrition.com”.                See

Declaration of Eric H. Sussman dated December 11, 2019 (“Sussman Decl.”), Exhibit 1, Warrant



                                             -2-
          Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 3 of 8



for Seizure of Email Account and attached affidavit. In the agent affidavit in support of the

application for a search warrant, the Government acknowledges that Mr. Lavidas’s email account

had been used to arrange an investment by Nikas’s wife, Miranda Patera,1 “in LAVIDAS’s

company, Mediterra Inc.,2 around March 2015 through a Swiss holding company called Mediterra

Holdings SA.” Id., Affidavit at 11. The affidavit goes on to quote at length from an email to Ms.

Patera from Mr. Lavidas where he explains that his “attorneys” will prepare a full subscription

package for each investor in Mediterra. Id. at 12 (emphasis added). In the same long quotation

cited by the affidavit, Mr. Lavidas identifies both the Swiss lawyer, Olivier Cherpillod, and Swiss

law firm, Lexartis Avocats, assisting in the Mediterra transaction. Id. Thus, not only was the

Government clearly aware that Mr. Lavidas used multiple attorneys to advise Mediterra, it was

also aware of the name of one of those lawyers and his law firm’s name.

       As part of its Rule 16 discovery in this case, the Government produced the material seized

from Mr. Lavidas’s Mediterra email account.           This material was contained within the

government’s first and second productions of documents, and labeled with bates stamps

USAO_SDNY_000019531-000019905             and    USAO_SDNY_000049630-000049651.                See

Sussman Decl., Exhibit 5, Production Letters from AUSA Richard Cooper dated October 25, 2019

and October 31, 2019.



1
  As previously discussed in Mr. Lavidas’s bail application, Ms. Patera is independently wealthy
(her family has a well-known shipping company in Greece).
2
 As previously discussed in Mr. Lavidas’s bail application, Mediterra sold health food bars in
many national and well known chains such as Whole Foods, Target, Kroger, Publix, Meijer, and
QVC. See Sussman Decl., Exhibit 2 (Contract with Next Level Solutions to sell product through
Kroger, Public, Meijer, Target, and Whole Foods). Mediterra products were featured on Oprah’s
website, see Sussman Decl., Exhibit 3, and in a national digital magazine popular with young
adults called Refinery 29, see Sussman Decl., Exhibit 4, and in a March 2015 issue of Shape
Magazine.



                                             -3-
          Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 4 of 8



       Additional materials from Mr. Lavidas’s Mediterra account stored on his cell phone and

laptop computer were provided to the defense. On October 17, 2019, Magistrate Judge Stewart D.

Aaron signed a warrant allowing the seizure of a number of electronic devices from George

Nikas’s apartment, including a laptop belonging to Mr. Lavidas. See Sussman Decl., Exhibit 6,

Application for a Search and Seizure Warrant, along with attached Agent Affidavit. On October

16, 2019, Magistrate Judge Aaron also signed a warrant for the seizure of Mr. Lavidas’s cell phone.

See Sussman Decl., Exhibit 7, Application for a Search and Seizure Warrant, along with attached

Agent Affidavit. These materials were contained within the government’s fourth production of

documents, and labeled with bates stamps USAO_SDNY_000126788_000126793. See Sussman

Decl., Exhibit 8, Production Letter from AUSA Richard Cooper dated November 7, 2019.

       Contained within those productions are an enormous number of privileged documents and

communications. For example, the Government’s production includes emails from over twenty

three different lawyers, seven separate law firms and an in-house legal counsel for Mediterra. A

cursory review by the defense team reveals that there were more than 400 documents that hit on

the term “Reed Smith,” and more than 8,000 documents that hit on search terms related to the

other counsel associated with Mr. Lavidas and Mediterra, including:

       Ladas & Parry LLP (ladas.com):
       Gerri De Luca
       Jay A. Bondell
       Kim Patella

       Lexartisavocats (lexartis.ch)
       Cédric Sarbach
       Cynda Schuetz
       David Perlotto
       Fabienne Jan
       Jean-Michel Clerc
       Jonathan Haefliger
       Katia Decoppet
       Olivier Cherpillod



                                             -4-
          Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 5 of 8



       Vincent Siegenthaler

       Reed Smith LLP:
       David M. Hryck
       Hernan Gonzalez Moneta
       John P. Feldman
       Kenneth M. Siegel
       Michael J. Venditto
       Sonya D. Manzano

       Scott Segal law firm:
       Scott Segal

       The Law Offices of Lawrence Israeloff, PLLC (israelofflawcpa.com)
       Lawrence Israeloff

These documents contain privileged communications including legal advice from the law firms

and lawyers advising Mr. Lavidas on Mediterra and other family-related business concerns.

       As described above, despite being fully aware that Mr. Lavidas’s Mediterra email would

contain numerous documents seeking legal advice, there is no indication that the Government

performed even a cursory privilege review of the seized documents, segregated these materials in

any way, or set up a taint team. When these documents were produced, they were mixed into the

general population of seized documents. Thus, it cannot be disputed that the Government seized

and either recklessly or intentionally reviewed materials that were obviously privileged, without

any attempt to respect the attorney-client privilege rights of Mr. Lavidas or Mediterra.

                                          ARGUMENT

I.     Privileged Information Improperly Obtained During a Search Must Be Suppressed

       If the government obtains privileged information during a search, intentionally or

inadvertently, that information must be suppressed. “The attorney–client privilege is the oldest of

the privileges for confidential communications known to the common law. Its purpose is to

encourage full and frank communication between attorneys and their clients and thereby promote




                                             -5-
             Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 6 of 8



broader public interests in the observance of law and administration of justice. The privilege

recognizes that sound legal advice or advocacy serves public ends and that such advice or advocacy

depends upon the lawyer's being fully informed by the client.” Upjohn Co. v. United States, 449

U.S. 383, 389, 101 S. Ct. 677, 682, 66 L. Ed. 2d 584 (1981). “Indisputably, when the Government

obtains access to a defendant’s email account, the Government is not entitled to rely on privileged

materials contained therein.” United States v. Patel, No. 16-CR-798 (KBF), 2017 WL 3394607,

at *6 (S.D.N.Y. Aug. 8, 2017). See also United States v. Metter, 860 F. Supp. 2d 205, 216

(E.D.N.Y. 2012) (government seizure and retention of electronic devices containing privileged

information warranted suppression); United States v. Kaplan, No. 02 CR. 883 (DAB), 2003 WL

22880914, at *9 (S.D.N.Y. Dec. 5, 2003) (granting a motion to suppress seized privileged

information not covered by crime-fraud exception).

        As described above, the proper remedy for a government violation of the attorney-client

privilege is to preclude the government from offering, eliciting or referencing in any way

privileged documents and information at trial. United States v. Lumiere, No. 16 CR. 483, 2016

WL 7188149, at *6 (S.D.N.Y. Nov. 29, 2016). Since there can be little dispute here that the

Government seized and reviewed Mr. Lavidas’s Mediterra email account as well as his electronic

devices without conducting a privilege review, an order directing such preclusion is warranted in

this case.

        While the Government should be precluded from using these materials at trial, the defense

explicitly reserves its rights to waive the privilege on any of these materials at a later date and offer

them as it sees fit. The Government’s disregard for the attorney-client privilege should not, and

cannot, be used to bar the defense from using these materials so long as it provides proper notice

to the Government and agrees to waive the relevant privilege.




                                                -6-
         Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 7 of 8



                                        CONCLUSION

       For all of the reasons described above, this Court should preclude the Government from

offering, eliciting or referencing in any way documents protected by the attorney-client and work-

product privileges that the government seized from Mr. Lavidas’s Mediterra email account, cell

phone, and computer.



Dated: December 11, 2019                           Respectfully submitted,



                                                   /s/ Eric H. Sussman

                                                   Eric H. Sussman
                                                   Jennifer L. Achilles
                                                   REED SMITH LLP
                                                   599 Lexington Ave., Fl. 22
                                                   New York, NY 10022
                                                   (212) 521-5400
                                                   esussman@reedsmith.com
                                                   jachilles@reedsmith.com

                                                   Jonathan R. Streeter
                                                   Three Bryant Park, 1095 Avenue of the
                                                   Americas
                                                   New York, NY 10036-6797
                                                    (212) 698-3599
                                                   Jonathan.streeter@dechert.com



                                                   Counsel for Defendant Telemaque Lavidas




                                             -7-
          Case 1:19-cr-00716-DLC Document 52 Filed 12/11/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 11th day of December, 2019, I electronically

filed this Memorandum of Law in Support of Defendant Telemaque Lavidas’s Motion in Limine

to Exclude Seized Attorney-Client Privileged Materials, along with the accompanying Notice of

Motion and the exhibits annexed thereto, using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                                       /s/ Eric H. Sussman
                                                       Eric H. Sussman

                                                       Attorney for Defendant Telemaque Lavidas




                                               -8-
